UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
V. 5 No. 4:19-CR-00441-CDP
RASHEME BRIDGES,
Defendant.

GOVERNMENT'S MOTION TO DISMISS INDICTMENT
COMES NOW, the United States of America, by and through Jeffrey B. Jensen, United
States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant United States
Attorney for said District, and moves to dismiss Counts |, 2, and 3 in the above-captioned

Indictment as to defendant Rasheme Bridges pursuant to the plea agreement entered in cause

number 4:19-CR-00166-CDP.

/
[i pol |
Wa p je JEFFREY B. JENSEN

f ‘} United States Attorney

ce \ if —
” v / OO /s/ Angie E. Danis

; ANGIE E. DANIS, #64805MO
Assistant United States Attorney
0 \5\t2 111 S. 10" Straet, Room 20.333
St. Louis, MO 63102

f Respectfully submitted,

as
t

 

/\

é

LM
